 



     
 
  ***Text Omitted and Filed Separately Confidential Treatment Requested Under 17
C.F.R. §§ 200.80(b)(4) And 240.24b-2

Exhibit 10.86
(GEN-PROBE LOGO) [a15261a1526101.gif]
June 11, 1998
Mr. Seán P. Lance
President and Chief Executive Officer
Chiron Corporation
4560 Horton Street
Emeryville, California 94608.
Dear Seán:
     1.     Gen-Probe delivers this letter to you following the signing of the
Agreement dated June 11, 1998 between Chiron and Gen-Probe.
     2.     By this letter and subject to Chiron’s written acceptance of the
terms of this letter, Gen-Probe hereby consents, pursuant to Section 15.3.1 of
the Agreement, to Chiron’s assignment of its rights under this Agreement with
respect to the Products for the Blood Screening Field to any transferee, other
than the parties identified in Paragraph 4, below, provided that such transferee
is reasonably capable of performing all of Chiron’s obligations in connection
therewith and provided that such transferee receives a license from Chiron of
the Chiron IP Rights as reasonably necessary to perform all obligations of
Chiron in connection therewith. As to all other parties and as to the parties
identified in Paragraph 4, Gen-Probe expressly withholds its consent.
     3.     By this letter and subject to Chiron’s written acceptance of the
terms of this letter, Gen-Probe also hereby consents, pursuant to Section 15.3.1
of the Agreement, to Chiron’s assignment of its rights under this Agreement with
respect to the Products for the Clinical Diagnostic Field to any transferee,
other than the parties identified listed in Paragraph 4, below, provided that
such assignment is made to such transferee in connection with the transfer to
such party of all or a majority of Chiron’s business with respect to nucleic
acid probes for clinical diagnostics and provided that such transferee receives
a license from Chiron of the Chiron IP Rights as reasonably necessary to perform
all obligations of Chiron in connection therewith. As to all other parties and
as to the parties identified in Paragraph 4, Gen-Probe expressly withholds its
consent.
     4.     Chiron shall have no right to directly or indirectly assign or
otherwise transfer its rights and obligations with respect to the Blood
Screening Products or its rights and obligations with respect to the Clinical
Diagnostic Products (whether voluntarily, by operation of law or otherwise) to
any of the following (or their respective Affiliates) : [...***...],
Notwithstanding
***Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Mr. Seán P. Lance
June 11, 1998
Page 2
the foregoing, Gen-Probe consents to an assignment under Paragraphs 1 or 2 to
[...***...] if 1) [...***...] and 2) [...***...] ([...***...]) is the largest
single shareholder.
     5.     The rights granted herein are personal to Chiron and shall not be
assignable.
     6.     This letter is expressly subject to the condition that Chiron agree,
by signing and accepting this letter, that Gen-Probe’s withholding of consent to
any transfer to the parties identified in Paragraph 4 is not unreasonable,
pursuant to Section 15.3.1 of the Agreement, as of the date of this letter and
will not be unreasonable in the future absent some material change of
circumstance involving a party identified in Paragraph 4 which would be
sufficient, in light of all of the circumstances, to cause Gen-Probe’s
withholding of consent to become unreasonable.
     7.     This letter is expressly subject to the condition that the
conditions precedent in Article 14 of the Agreement are satisfied, and that
Chiron countersign this letter without making any modification.
     8.     If this letter accurately sets forth your understanding of the terms
of the parties’ agreement on this issue, please sign and return a copy of the
letter.

            Very truly yours,


GEN-PROBE INCORPORATED
      By   /s/ Henry L. Nordhoff              Henry L. Nordhoff       
     President and Chief
     Executive Officer     

     The terms set forth above are hereby accepted.

            CHIRON CORPORATION
      By   /s/ Seán P. Lance              Seán P. Lance             President
and Chief
     Executive Officer     

***Confidential Treatment Requested

 